DETAILED ACTION
	Response to Amendment
 The amendment filed on 04/22/2021 has been entered and considered by Examiner. Claims 1 - 13 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Camhi et al. (US Pub. 20100014711 A1) in view of Fujii et al.  (US Pub. 20130253779 A1).

For claim 1, Camhi discloses (Figs. 1-6) a vehicle interior lighting system (see claim 1) comprising: 
a plurality of lighting devices (62) provided in an interior of a vehicle (par. 59-62); 
a sensor (44) configured to capture a depth image including a distance to an object person in the interior (see claim 1: "3D sensor" & par.18-19, 58); and

estimate a three-dimensional human body model of the object person from the depth image (claim 1: "determining at least one three-dimensional driver characteristic selected from the group consisting of a head pose, a head position, a body position and a body posture", item 56, par. 14-15, 19, 33, 68); 
predict a movement intention of the object person to move from a first position of the interior of the vehicle to a second position of the interior of the vehicle based on a movement of the human body model (par.7, 25, 62-68, 59 disclose situations, each corresponding to the claimed "movement intention of a person"; here the term "movement" can also comprise movements of a person's body part); 
control lighting of the plurality of lighting devices according to the movement intention (see claim 8, 9 & par.7, 25, 62-68, 59).
But Camhi doesn’t explicitly teach a movement of human from first seat to second seat.
However, Fujii discloses predict a movement intention of the object person to move from first seat (cushion 1) of the interior of the vehicle to second seat (cushion 2) of the interior of the vehicle based on a movement of the human body mode [0071-72];
Since, all are analogous arts addressing sensory data processing use in a mobile vehicle; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Camhi and Fujii to ensure movement inside of the vehicle can be accurately determined, thus, improving movement information processing capabilities for the system.



	For claim 2, Camhi discloses (Figs. 1-6) turn on a first set of the lighting devices, of the plurality of lighting devices, near the object person according to the movement intention (see par. 7, 25, 69; the foot well light is considered as being the light "at the destination", whereas the dome light is considered as being "near the person").

	For claim 3, Camhi discloses (Figs. 1-6) predict a destination of the object person in the interior based on the human body model; and 
turn on a second set of the lighting devices, of the plurality of the lighting devices,  at the destination according to the movement intention (see par. 7, 25, 69; the foot well light is considered as being the light "at the destination", whereas the dome light is considered as being "near the person").

	For claim 4, Camhi discloses (Figs. 1-6) turn off the first set of lighting devices that have been turned on at an origin of the object person when turning on the second set of lighting devices at the destination (implicit from par. 7, 25, 69; when the driver has finished looking for the missing object mentioned in par.25, the system will turn the corresponding foot well light off).

	For claim 5, Camhi discloses (Figs. 1-6) predict an intention to end moving of the object person moving in the interior based on the human body model (implicit from par.25; when the driver has finished looking for the missing object mentioned in par.25, the system will turn the corresponding foot well light off), and 


	For claim 6, Camhi discloses (Figs. 1-6) predict an intention to end moving of the object person moving in the interior based on the human body model (the integration of the 3D-sensor with the controller is obvious; see par.23, 7, 25, 69, 58; implicit from par.25; when the driver has finished looking for the missing object mentioned in par.25, the system will turn the corresponding foot well light off), and 
terminate lighting of the plurality of lighting devices according to the intention to end moving (the integration of the 3D-sensor with the controller is obvious; see par.23, 58, 7, 25, 69; implicit from par.25; when the driver has finished looking for the missing object mentioned in par.25, the system will turn the corresponding foot well light off).

For claim 7, Camhi discloses (Figs. 1-6) predict an intention to end moving of the object person moving in the interior based on the human body model (the integration of the 3D-sensor with the controller is obvious; see par.23, 58, 7, 25, 69; implicit from par.25; when the driver has finished looking for the missing object mentioned in par.25, the system will turn the corresponding foot well light off), and 
terminate lighting of the plurality of lighting devices according to the intention to end moving (the integration of the 3D-sensor with the controller is obvious; see par.23, 58, 7, 25, 69; implicit from par.25; when the driver has finished looking for the missing object mentioned in par.25, the system will turn the corresponding foot well light off).

For claim 8, Camhi discloses (Figs. 1-6) predict an intention to end moving of the object person moving in the interior based on the human body model (the integration of the 3D-sensor with the controller is obvious; see par.23, 58, 7, 25, 69; implicit from par.25; when the driver has finished looking for the missing object mentioned in par.25, the system will turn the corresponding foot well light off), and 
terminate lighting of the plurality of lighting devices according to the intention to end moving (the integration of the 3D-sensor with the controller is obvious; see par.23, 58, 7, 25, 69; implicit from par.25; when the driver has finished looking for the missing object mentioned in par.25, the system will turn the corresponding foot well light off).


Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Camhi et al. (US Pub. 20100014711 A1) in view of Fujii et al.  (US Pub. 20130253779 A1) in view of Breed et al.  (US Pub. 20090092284 A1).
For Claims 9-13, Camhi, as modified by Fujii, discloses all limitation this claim depends on;
Camhi, as modified by Fujii, further discloses the vehicle on a side of the interior and incorporates the sensor and the processor (see claim 8, 9 & par.25, 62, 59). 
but, Camhi, as modified by Fujii, doesn’t explicitly disclose a housing that is provided on a surface of a ceiling of the vehicle on a side of the interior and incorporates the sensor and the processor.  
However, Breed discloses (Figs. 20-28) a housing that is provided on a surface of a ceiling of the vehicle on a side of the interior and incorporates the sensor and the processor (Fig. 28) [0159, 0731, 0857]; 

Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Fujii has been used for new ground of rejections.
	Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAKEE FANG/
Primary Examiner, Art Unit 2642